Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement has not been received.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation “a communication module located within the spherical casing and … in which there is no positioning error,”  which is unclear as to what is structurally required of the communication module to meet the limitation “there is no positioning error” over the previously claimed  “which the start or end of delimited and known stretches are defined”.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Paulson (US 20080204008; “Paulson”) in view of Thompson (US 20060101915; “Thompson”).

Claim 1. Paulson discloses a system comprising a device (Figs. 1 & 2 150 foam float) for detecting water leaks in pipelines [0080: There is a leak 740 in the pipeline, and the escaping liquid gives a characteristic sound which is detected by the acoustic sensor and recorded with the other signals of that sensor], the device comprising: a spherical casing (Fig. 2: sphere shaped 150); at least one hydrophone (Fig. 1: sensor 118)  as a receiver of audio signals generated by mechanical signals (118)[0032 acoustic sensing] & [0040 transponders transmit and receive], the hydrophone (Fig. 1: sensor 118) being located within the spherical casing (Fig. 2: sphere shaped 150) and is connected to a signal processor (Fig. 1: module 14) [0061 a module 14 containing signal conditioning, amplifier, analogue to digital converter, robust memory and a digital signal processor], which signal processor (Fig. 1: module 14) [0061 a module 14 containing signal conditioning, amplifier, analogue to digital converter, robust memory and a digital signal processor] includes a non-transitory memory card (Fig. 1: module 14 with memory 120) [0061 a module 14 containing signal conditioning, amplifier, analogue to digital converter, robust memory and a digital signal processor] for storage of audio information corresponding to the audio signals (Fig. 1: memory 120 in sphere 150) [0029: the sensor package also contains means for preserving the readings of the sensors. Generally, this will be a recording device, preferably a digital memory. The preferred storage medium is a removable memory device such as an SD-Ram card] received by the hydrophone (Fig. 1: sensor 118) and is powered by at least one battery (Fig. 1: battery 126) [0030 battery for sensor and memory], the signal processor (Fig. 1: module 14) [0061 a module 14 containing signal conditioning, amplifier, analogue to digital converter, robust memory and a digital signal processor] having a clock module (Fig. 1: clock 124)[0069] configured to record in the memory card (Fig. 1: memory 120 in sphere 150) [0029:  the sensor package also contains means for preserving the readings of the sensors. Generally, this will be a recording device, preferably a digital memory. The preferred storage medium is a removable memory device such as an SD-Ram card] sailing time elapsed [0080: Subsequent analysis can determine the location of the leak, either by comparison with the signals recorded from the beacons or by reading the clock trace to see the elapsed time since the sensor unit was released, and knowing the speed of liquid in the pipeline, or by the counting of the revolutions of the sensor unit] for each audio signal received by the hydrophone (Fig. 1: sensor 118)  and a communication module (Fig. 1: transmitter 120) [0087:  Once the sensor unit is recovered, the data recorded from its sensors in its recording unit is analyzed in known fashion. If the data has been transmitted by transmitter 120 before the sensor unit is recovered, the data analysis can begin even before recovery] located within the spherical casing (Figs. 1 & 2: spherical shaped foam float 150) the synchronization systems (701 & 702)[0040 & 0079 picked up by receivers or other transponders at intervals along the pipeline (such as at inspection ports] comprising a communication module (120) [0087:  Once the sensor unit is recovered, the data recorded from its sensors in its recording unit is analyzed in known fashion. If the data has been transmitted by transmitter 120 before the sensor unit is recovered, the data analysis can begin even before recovery], a clock module (Fig. 1: clock 124)[0069] and a power-supply module (Fig. 1: battery 126) [0079 frequency transmitted at 1000Hz requiring clock and power]. Paulson further discloses the capability to communicate on a real-time basis with a series of spaced synchronization systems residing all along the pipeline [0079: FIG. 7 shows a sensor unit 50 moving through the pipeline. In the embodiment shown, the sensor unit is more dense than the liquid in the pipeline, so the sensor unit rolls along the bottom of the pipeline. It passes acoustic beacons 701, 702 placed in access ports 202a and 202b respectively. The signals from these beacons are received by the acoustic sensor 118 in sensor unit 50]. 
Paulson does not explicitly disclose:
A communications module to communicate on a real-time basis with a series of spaced synchronization systems residing all along the pipeline, from which the start or end of delimited and known stretches are defined, in which there is no positioning error, each synchronization system being configured to reset positional parameters of the device and the device being configured to have its positional parameters reset by each synchronization system. 

Thompson teaches a communications module (Fig. 2: 12 &14) to communicate on a real-time basis with a series of spaced synchronization systems (37) [0060-0061] residing all along the pipeline [0060: The fluid flow 8 will transport the Pill 5 downstream and as it detects the electromagnetic field 38 emitted from the low frequency EM transmitter 37 the Pill 5 will record the time at which this signal 38 is detected], from which the start or end of delimited and known stretches are defined, in which there is no positioning error [0060-0061]; each synchronization system (37) being configured to reset positional parameters of the device (5) and the device  (5) being configured to have its positional parameters reset by each synchronization system (37)[0062: To improve the accuracy of translation of timing information into positional information along the pipe there can be low frequency EM transmitters 37 placed at fixed points along the pipe as well as at the end points. The location of these fixed points is recorded on the surface computer system 29, FIG. 6. As the Pill 5 passes these fixed points it detects the low frequency waves 38 and records the time at which these are detected. Having detected the presence of the surface transmitter, the Pill 5 transmits a brief response that in its turn is detected by the surface receiver 37 and an indication given that the Pill 5 has reached this point]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Thompson’s communication module with synching time and distance with each of the fixed known synchronization system element locations because having fixed locations with time traveled from each fixed element increases the accuracy in determining a precise location of the leak by reducing the margin of error in the calculation by using smaller time and distance calculations over using an overall travel time and distance [Thompson 0062].

Claims 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Paulson (US 20080204008; “Paulson”) in view of Thompson (US 20060101915; “Thompson”).and Boyes (US 20180149546; “Boyes”) and in further view of Littlestar (US 20190219473; “Littlestar”).
Claim 2. Paulson discloses a method for detecting water leaks in a pipe (Fig. 8A shows a cross section through pipeline 200)[0080] by a spherical (Fig. 2: spherical shape 150) water leak detection device (Figs. 1 & 2: 150) in the pipe (Fig. 8a: pipe 200), comprising: a) checking water flow [0033:  If the speed of liquid flow along the pipeline is known (as for example by pumping station records or stationary flow sensors in the pipeline)]; through the interior of the pipe (Fig. 8A shows a cross section through pipeline 200) with a flow meter [0033:  If the speed of liquid flow along the pipeline is known (as for example by pumping station records or stationary flow sensors in the pipeline)]; to confirm that a drag speed of the water flow allows the spherical water leak detection device to be navigated in the pipe (Fig. 8A shows a cross section through pipeline 200)[0080:  and knowing the speed of liquid in the pipeline]; b) activating a clock module (Fig. 1: clock 124)[0069] c) inserting [0047:A preferred ball catching apparatus for a foam ball sensor unit is a pipe which is inserted into the pipeline through a valve or inspection port. The inserted pipe is equipped with a net which deploys to direct the sensor unit toward a hole in the inserted pipe] the spherical water leak detection device (Figs. 1 & 2 150 foam float) into the pipe (Fig. 8A shows a cross section through pipeline 200) by means of an insert fitting formed by a rod (Fig. 3: insertion rod 220)[0074]  associated with a lower plate (Fig. 3: plate 221) that has an 0-ring (Fig. 3: 235), a jacket (Fig. 3: 221), and a flow meter [0033:  If the speed of liquid flow along the pipeline is known (as for example by pumping station records or stationary flow sensors in the pipeline)]; Atty. Dkt. No. 00040-0005 d) capturing acoustic signals within the pipe (200)[0067: Sensor 118 is an acoustic or pressure sensor, for example a microphone or hydrophone, or piezoelectric sensor. Sensor 118 has its acoustic sensing portion 118a in acoustic contact with the wall of sensor package 100, to get good passage of acoustic signals through the wall], along the pipe (200), by means of a hydrophone (Fig. 1: sensor 118) housed inside the spherical water leak detection device (Figs. 1 & 2: spherical shaped foam float 150); e) sending signals corresponding to the captured acoustic signals by a communications module [0040:  the sensor unit or the ball can contain an acoustic transmitter or transponder, signals from which can be picked up by receivers or other transponders at intervals along the pipeline (such as at inspection ports). This permits a remote operator to keep track of the progress of the sensor unit. These transponders emit frequencies higher than the audible range, preferably frequencies above 20 KHz] in the spherical water leak detection device (Figs. 1 & 2: spherical shaped foam float 150); f) monitoring the position of the spherical water leak detection device (Fig. 8A shows a cross section through pipeline 200) inside the pipe (200) and repositioning the spherical water leak detection device (Figs. 1 & 2: spherical shaped foam float 150) with synchronization systems (701 & 702)[0040 & 0079 picked up by receivers or other transponders at intervals along the pipeline (such as at inspection ports] along the pipe (200); g) recording in a memory (Fig. 1: memory 120 in sphere 150) [0029:  the sensor package also contains means for preserving the readings of the sensors. Generally, this will be a recording device, preferably a digital memory. The preferred storage medium is a removable memory device such as an SD-Ram card] inside of the spherical water leak detection device (Figs. 1 & 2: 150 also shown in other figures as 50) the captured signals together with an exact time [0064:  The acoustic emissions 215 pass through the fluid in the pipeline, and are received by acoustic receiver 401 or 401a (FIG. 3). In a preferred embodiment, the acoustic receiver has associated software which compares the known time of sending of each acoustic emission (which is known because the clocks of the receiving station and the transmission station are synchronized) with the arrival time of that emission and multiplies the difference by the speed of sound of that frequency to provide in real time a position of the detector unit in the pipeline––] at which each signal was captured removing (Fig. 10) [0084] the water leak detection device (Figs. 1 & 2: spherical shaped foam float 150) by means of the extraction accessory (Fig. 3: 1022, 1030), which has a rod (Fig. 3: insertion rod 1030) with dimensions adapted to the diameter of the pipe (200)[0080: and knowing the speed of liquid in the pipeline], is associated with the net (Fig. 10: net 1010)[0084], includes an 0-ring (Fig. 3: 235), a metal jacket (Fig. 3: 221) connected with a pair of flexible plates (Fig. 3:  1122 positioning plates)[0085: net 1120, which is deployed by resilient ribs 1122] to which the net (Fig. 10: net 1010)[0084], is fixed and an electronic equipment link, an arrival detector (Fig. 5 element 34)[0063 gauge 34 on frame of net 42 detects device/pill has arrived in the net 25] and a flow meter [0033:  If the speed of liquid flow along the pipeline is known (as for example by pumping station records or stationary flow sensors in the pipeline)]; and j) analyzing and interpreting the captured signals through mathematical calculations to detect possible anomalies corresponding to possible water leaks in the pipe to obtain, from the elapsed time and the water flow [0080: Subsequent analysis can determine the location of the leak, either by comparison with the signals recorded from the beacons or by reading the clock trace to see the elapsed time since the sensor unit was released, and knowing the speed of liquid in the pipeline, or by the counting of the revolutions of the sensor unit] & [0033:  If the speed of liquid flow along the pipeline is known (as for example by pumping station records or stationary flow sensors in the pipeline)] that circulates inside the pipe (200). 
Detecting the arrival of the spherical water leak detection device with an arrival detector and a camera associated with an extraction accessory when the spherical water leak detection device approaches a net.
 using an ignition control system that incorporates a USB connector module and a control circuitry.
 the exact distance in which each one of the detected anomalies is found by means of an equation of a uniform rectilinear movement. 

With regard to 1)  Littlestar teaches detecting the arrival of the spherical water leak detection device (3 sensor transducer) with an arrival detector [0020:  upstream of the retrieval chamber is a mechanical or electronic switch in the pipeline which is triggered by the passing of the ARS] and a camera [0014: can also take interior measurements, photo and video images and collects samples of gas, fluid and/or any solids] associated with an extraction accessory [0020 retrieval chamber].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Littlestar’s camera installed for interior inspection of the pipe as a camera to install in Paulson’s retrieval chamber because the inspection camera improves the reliability of the device by ensuring the leak detection device is present prior to expending time and effort opening the pipeline in a retrieving operation.
With regard to 2) Boyes teaches a device and method which can be used to detect the location of one or more leaks within a pipeline, by passing said device along the interior of the pipeline [0001].  Boyes further teaches within the spherical water leak detection device (Figs. 1 & 2 device 12) is an electronics package with a USB (Fig. 2: USB 12) and control circuitry (Fig. 2:  STM32 Microcontroller) that use an ignition control system [0056:  The detection means (38), like the device (12) is further provided with at least one data transfer connection means in the form of one or more USB ports (52). These may also be provided as one or more USB mini ports. The USB ports (52) are provided primarily for the transfer of data, for example, between the device and a PC, laptop, smartphone and/or the like. In particular, an operator may connect a laptop to the detection means (38) while out in the field in order to set-up and program the software or run diagnostics etc] that incorporates a USB (Fig. 2: USB 12) connector module and a control circuitry (Fig. 2:  STM32 Microcontroller) [0017-0018:  In one embodiment, the device is provided with at least one data transfer connection means. Typically, said data transfer connection means is in the form of one or more USB ports].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Boyes’s control circuitry and USB connector for loading initiating software as processing and USB connector for loading programs for Paulson’s spherical water leak detection device because the ability to load programming using a USB improves the quality of the measurements by providing a processing port to update the ignition control processor  to calibrate timing and processing values to match a monitored pipelines environment [Boyes 0018].

With regard to 3) Thompson teaches a communications module (Fig. 2: 12 &14) to communicate on a real-time basis with a series of spaced synchronization systems [0060-0061] residing all along the pipeline [0060: The fluid flow 8 will transport the Pill 5 downstream and as it detects the electromagnetic field 38 emitted from the low frequency EM transmitter 37 the Pill 5 will record the time at which this signal 38 is detected the exact distance] in which each one of the detected anomalies is found by means of an equation of a uniform rectilinear movement [0062: To improve the accuracy of translation of timing information into positional information along the pipe there can be low frequency EM transmitters 37 placed at fixed points along the pipe as well as at the end points. The location of these fixed points is recorded on the surface computer system 29, FIG. 6. As the Pill 5 passes these fixed points it detects the low frequency waves 38 and records the time at which these are detected (e.g. point to point are line segments). Having detected the presence of the surface transmitter, the Pill 5 transmits a brief response that in its turn is detected by the surface receiver 37 and an indication given that the Pill 5 has reached this point]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Thompson’s communication module with synching time in line segments and distance with each of the fixed known synchronization system element locations because  having fixed locations line segments with time traveled from each fixed element increases the accuracy in determining a precise location of the leak by reducing the margin of error in the calculation by using smaller time and distance calculations over using an overall travel time and distance [Thompson 0062].


Claim 3. Dependent on the method of claim 2. Paulson further discloses the detected signals are sent by long- range radio communication [0040:  The use of transponders transmitting at more than one frequency or as a sweep of frequencies over a range can allow an estimate of the proximity of the sensor unit to a surface detector, because the lower frequencies would attenuate more rapidly with distance. The ratios between the amplitude of the signals at different frequencies can therefore provide an indication of proximity and therefore, over time, the direction of motion whether toward or away from the detector. A preferred range for such a swept pulse is be between 1 KHz. and 200 KHz].



Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20100064775  
Ben-Mansour; Rached
Non-spherical leak detection probe
US 20110103189  
Paulson; Peter O.
Leak detection probe with details of communication
JP 2014160019  
SUZUKI HIROSHI
Provides a basic leak detection system without details of insertion or retrieval of probe


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856